Citation Nr: 0921043	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left lower extremity 
neurological deficits, including foot drop, claimed as 
secondary to service-connected left ankle disability.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1971 to March 
1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The claim was most recently before the 
Board in September 2007, when service connection on a direct 
basis was denied.  The claim was remanded for further 
development of a secondary service connection claim.  It has 
since returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim has been before the Board on three prior occasions 
and has been remanded each time.  Unfortunately, another 
remand is required.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

The Veteran is claiming service connection for neurological 
deficits, including foot drop, of the left lower extremity.  
Pursuant to the Board's earlier remand instructions, he was 
afforded a VA neurological examination in January 2009 to 
determine the etiology of his disability.  The examiner was 
asked to offer an opinion as to whether it is at least as 
likely as not that any neurological disorder of the left 
lower extremity was caused or aggravated by his service-
connected left ankle disorder.  The examiner conducted a 
thorough examination and stated that the Veteran "has some 
sensory loss on the foot that could be secondary to the 
surgical incision related to his SC ankle injury."  He 
further stated, "This would be expected to pover (sic) the 
medial foot and portion of the sole distal to the incision 
site."  He opined that the more proximal sensory loss is 
probably not related to the service-connected injury.  

The opinion provided is inadequate because it does not 
address the question of aggravation and does not assess the 
probability of secondary service connection as specified in 
the remand instructions.  The examiner's conclusion that the 
Veteran's symptoms "could" be caused by his service-
connected disability does not rise to the level of probable.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinions expressed in terms of "may" also imply "may not" 
and are speculative).  Further, the examiner did not address 
aggravation.  When any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, another remand is 
required to clarify the examiner's opinion regarding the 
etiology of the Veteran's claimed condition.  

Accordingly, the case is REMANDED for the following action:

1.	Return the Veteran's file to the examiner who 
performed the January 2009 neurological 
examination.  If that examiner is unavailable 
or determines that the requested opinion 
cannot be provided without a new examination, 
the Veteran should be scheduled for the 
appropriate examination.  The claims folder 
must be made available to the examiner.  The 
examiner should review the January 2009 
examination report and provide an opinion as 
to whether it is at least as likely as not 
(i.e., 50 percent probability) that the 
symptoms he previously identified (sensory 
loss over the medial foot and sole distal to 
the incision site) are caused or aggravated by 
the Veteran's service-connected left ankle 
disorder.  A complete rationale should be 
provided for any opinion expressed.  

2.	The AMC/RO should then review the record and 
complete any further development, to include 
determining whether the examiner offered an 
adequate opinion.  Thereafter, readjudicate 
the issue on appeal.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




